U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 CHINA XINGBANG INDUSTRY GROUP INC. (Exact name of registrant as specified in its charter) Nevada 99-0366034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7/F West Tower, Star International Mansion, No.6-20 Jinsui Rd., Tianhe District, Guangzhou, Guangdong Province, P.R.C. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 86 20 38296988 Copies to: Barry I. Grossman, Esq. Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, NY 10017 Telephone Number: (212) 370-1300 Facsimile Number: (212) 370-7889 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Exchange Act: Title of each class to be so registered Name of Exchange on which each class is to be registered Common Stock, $0.001 N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x EXPLANATORY NOTE The sole purpose of this Amendment No. 3 to the General Form for Registration of Securities on Form 10 (File No. 000-54429) of China Xingbang Industry Group Inc., is to add a footnote to the list of Exhibits in Item 15.No other changes have been made to the Registration Statement. Item 15.Financial Statements and Exhibits. (b) Exhibits. Exhibit No. Description 3.1 * Articles of Incorporation of the Registrant 3.2 * Certificate of Amendment to the Articles of Incorporation 3.3 * Bylaws of the Registrant 10.1 * Share Exchange Agreement 10.2 * Consulting Services Agreement dated May 13, 2010 between Guangdong Xingbang and the WFOE 10.3 * Operating Agreement dated May 13, 2011 by and among Guangdong Xingbang, its shareholders and the WFOE 10.4 * Voting Rights Proxy Agreement dated May 13, 2011 by and among Guangdong Xingbang, its shareholders and the WFOE 10.5 * Equity Pledge Agreement dated May 13, 2011 by and among Guangdong Xingbang, its shareholders and the WFOE 10.6 * Option Agreement dated May 13, 2011 by and among Guangdong Xingbang, its shareholders and the WFOE 10.7 * Unofficial English Translation of Labor Contract between Guangdong Xingbang and Xiaohong Yao 10.8 * Unofficial English Translation of Labor Contract between Guangdong Xingbang and Haigang Song 10.9 ** Unofficial English translation of the Exclusive Advertising Agency Agreement with Shopping Guide Press with respect to Guzhen Lighting Weekly 10.10 ** Unofficial English translation of the Exclusive Advertising Agency Agreement with Shopping Guide Press with respect to China Ceramic Weekly 10.11 * Letter of Authorization from Shopping Guide Press 10.12 * Director Agreement dated June 13, 2011 with Joseph Levinson 10.13 * Director Agreement dated June 13, 2011 with Gangxian Su 10.14 * Director Agreement dated June 13, 2011 with Xingzheng Tan 10.15 * Director Agreement dated June 13, 2011 with Fei Wu 99.1 * Audit Committee Charter adopted on June 15, 2011 99.2 * Compensation Committee Charter adopted on June 15, 2011 99.3 * Nominating and Corporate Governance Committee Charter adopted on June 15, 2011 14.1 * Code of Ethics adopted on June 15, 2011 * Previously filed. ** Certain provisions have been omitted pursuant to a confidential treatment request.Omitted information has been filed separately with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China Xingbang Industry Group Inc. October 13, 2011 By: /s/Xiaohong Yao Name:Xiaohong Yao Title: President, Chief Executive Officer and Chairman of the Board By: /s/ Haigang Song Name: Haigang Song Title: Director By: /s/ Xiaole Zhan Name: Xiaole Zhan Title: Director By: /s/ Joseph Levinson Name: Joseph Levinson Title: Director By: /s/ Gangxian Su Name: Gangxian Su Title: Director By: /s/ Xingzheng Tan Name: Xingzheng Tan Title: Director By: /s/ Fei Wu Name: Fei Wu Title: Director
